FactorShares Trust 35 Beechwood Road, Suite 2B Summit, New Jersey 07901 December 16, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: FactorShares Trust (the “Trust”) File Nos.: 333-182274 and 811-22310 Ladies and Gentlemen: Pursuant to Rule 485(a) of the Securities Act of 1933, as amended (the “1933 Act”), the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Trust and its series, PureFunds® DroneTech™ ETFandPureFunds® Video Game Tech ETF (the “Funds”), is Post-Effective Amendment No. 30 and Amendment No. 32 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) for the purpose of registering shares of the Funds as new series of the Trust. If you have any questions regarding the enclosed, please do not hesitate to contact me at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for the Trust Enclosures
